Citation Nr: 0413959	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  97-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
in the right leg, currently assigned a noncompensable 
evaluation.

2.  Entitlement to a higher initial evaluation for 
hemorrhoids, currently assigned a noncompensable evaluation.

3.  Entitlement to a ten percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That decision continued the 
veteran's noncompensable evaluation for varicose veins, 
denied a 10 percent evaluation for multiple noncompensable 
service-connected disabilities, and granted service 
connection for the veteran's hemorrhoids and assigned a 
noncompensable evaluation effective from December 20, 1996.  
The veteran, who had active service from August 1967 to June 
1975, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  In March 1999, 
the Board remanded the case to the RO for additional 
development and adjudication. That development and 
adjudication have been completed, and the case is once again 
before the Board for review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right leg varicose veins are asymptomatic.

3.  The veteran has no more than mild or moderate 
hemorrhoids.

4.  The veteran is service-connected for varicose veins in 
the right leg and for hemorrhoids, which are both evaluated 
as noncompensable.

5.  The veteran's service-connected disabilities are not of 
such character as to clearly interfere with normal 
employability.





CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for varicose 
veins in the right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7120 (1997 & 
2003).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.114, Diagnostic Code 7336 (2003).

3.  The criteria for entitlement to a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.324 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The Board notes further, that the United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

In the present case, a substantially complete application was 
received in December 1996.  Thereafter, in a rating decision 
dated in February 1997 the benefits were denied.  Only after 
those rating actions were promulgated did the AOJ, in a 
September 2003 letter specifically provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claims, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that a BVA decision dated in 
March 1999 remanded the case for further development, which 
included notifying the veteran of the revised rating criteria 
for varicose veins and informing him of the distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  That 
decision also remanded the case for evidentiary development, 
including a VA examination and a request for additional 
treatment records.  In addition, the appellant had been 
provided with a copy of the rating decision dated in February 
1997, setting forth the general requirements of then-
applicable law, the evidence considered, and the reasons why 
his claims were denied.  The general advisement and the 
pertinent laws and regulations, including the schedular 
criteria, were reiterated in a Statement of the Case dated in 
March 1997, as well as in Supplemental Statements of the Case 
dated in October 2003 and January 2004

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, 
a claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2003 
was not given prior to the first AOJ adjudications of the 
claims, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  However, the Board also acknowledges that 
VA's OGC recently issued an opinion on the issue of the 
"fourth element."  In VAOPGCPREC 1-2004, the OGC held that 
the requirement that VA include such a request as part of the 
notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim through the documents described 
above.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination in February 
2003, which was conducted by a physician who reviewed the 
appellant's claims folder and rendered relevant opinions as 
to issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence that has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Background and Evidence

A December 1993 rating decision granted service connection 
for varicose veins in the right leg and assigned a 
noncompensable evaluation effective from July 23, 1993.  That 
determination was based on a review of service medical 
records.  The noncompensable evaluation for varicose veins 
was continued by a February 1997 rating decision, which also 
granted service connection for hemorrhoids and assigned a 
noncompensable evaluation effective from December 20, 1996.  
A ten percent evaluation based on multiple noncompensable 
service-connected disabilities was denied by that decision.  
Those determinations were based on a review of service 
medical records as well as on the findings of a VA 
examination performed in January 1997.  

The veteran was afforded a VA examination in January 1997, 
which evaluated his varicose veins and hemorrhoids.  The 
examiner noted that the veteran's varicose veins in his right 
leg were stripped during service and that his right leg was 
not a problem at the time of the examination.  As for his 
hemorrhoids, the veteran related to the examiner that he has 
a flare up once a year during which they become painful.  It 
hurt the veteran to have a bowel movement, and he regularly 
saw a trace of blood in his bowel movements.  The veteran 
further stated that his last serious problem with his 
hemorrhoids was in 1988.  A physical examination found 
internal and external hemorrhoids, which were not painful or 
bleeding.  The examiner diagnosed the veteran with internal 
and external hemorrhoids.

In his February 1997 Notice of Disagreement, the veteran 
related that his hemorrhoids required the constant 
application of suppositories in order to control the pain and 
swelling, and claimed that hospitalization would be necessary 
if he lived in a colder climate.  He further contended that 
his disabilities affected his ability to work and believed 
that they should be compensated and combined at the ten 
percent level.

The veteran was afforded another VA examination in February 
2003 that evaluated both his hemorrhoids and his varicose 
veins.  The veteran related that his hemorrhoids had been 
treated with suppositories while he was in the service and 
never required an operation.  After his separation from 
service, he moved to Massachusetts, and his hemorrhoids gave 
him difficulty approximately two times a year.  These 
episodes, which the veteran believed to be caused by the cold 
weather, involved pain and occasional blood streaking with 
bowel movements.  Since moving to Florida in 1988, he had had 
very little difficulty with his hemorrhoids.  Episodes 
occurred approximately every other year and lasted for one 
week.  These episodes involved mostly pain and were treated 
with suppositories for quick relief within a few days.  His 
bowel movements had not been altered, and there had been no 
leakage, major hemorrhage from bleeding hemorrhoids, or 
thrombosis.  The veteran also told the examiner that he had 
an operation during his period of service for right leg 
stripping, and that he had not had any difficulty since the 
operation.  

A physical examination of the anus revealed no abnormalities, 
and no rectal lesions were noted.  Nor were any hemorrhoids 
palpable during the rectal examination.  There was only one 
very small external hemorrhoid visible, and there were no 
internal hemorrhoids.  The examiner did not find any fissures 
or evidence of bleeding or thrombosis.  A physical 
examination also revealed that the veteran's right leg had 
healed without any varicose veins.  The examiner diagnosed 
the veteran with symptomatic hemorrhoids that occur about 
every other year and last for only a few days.  He further 
remarked that these hemorrhoids were very responsive to 
suppositories.  The examiner also commented that the 
veteran's right leg was asymptomatic.

VA outpatient records dated April 2000 to September 2002 
noted that the veteran had complained of recurrent pain in 
the medial aspect of the right calf where he had varicose 
veins.  He had noticed spider veins and believed that cold 
and damp weather made the pain worse.  The treating physician 
noted small varicose veins subcutaneously and stated that 
there was no need for treatment.

Law and Analysis

I.  Increased Evaluations

The veteran contends that the current evaluations assigned 
for varicose veins in his right leg and for hemorrhoids do 
not accurately reflect the severity of those disabilities.  
He maintains that the symptomatology associated with these 
disorders warrants a compensable evaluation for each 
disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

A.  Varicose Veins

The veteran's varicose veins in his right leg have been 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  The Board notes that during 
the pendency of this appeal, VA issued new schedular criteria 
for rating varicose veins under 38 C.F.R. § 4.104, Diagnostic 
Code 7120, which became effective January 12, 1998.  However, 
the Board notes that consideration under the revised 
schedular criteria may not be undertaken before such criteria 
became effective.  The effective date rule contained in 38 
U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to January 
12, 1998, neither the RO nor the Board could apply the 
revised rating schedule.

Under the version of Diagnostic Code 7120 applicable prior to 
January 12, 1998, a noncompensable evaluation is warranted 
for mild varicose veins or for varicose veins with no 
symptoms.  A 10 percent evaluation is for assignment when 
there are moderate varicose veins, with varicosities of the 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion, either unilateral or bilateral.  A 20 
percent evaluation is warranted for unilateral moderately 
severe varicose veins, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation.  

The new regulations that became effective on January 12, 1998 
revised the schedular criteria for the rating of varicose 
veins.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2003).  
The revised criteria provide that a noncompensable evaluation 
is warranted when there are asymptomatic palpable or visible 
varicose veins.  A 10 percent evaluation is for assignment 
when there is intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent evaluation is warranted when there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.

When the evidence in this case is considered under the old 
schedular criteria of Diagnostic Code 7120 as set forth 
above, the Board finds that the evidence of record does not 
establish entitlement to an increased evaluation for varicose 
veins in the right leg.  Although VA outpatient records dated 
April 2000 to September 2003 indicated that that the veteran 
had complained of recurrent pain, the Board notes that the 
veteran told the February 2003 VA examiner that he has not 
had any difficulty with his right leg since his operation in 
service.  Significantly, the examiner noted that the 
veteran's right leg had healed and that his right leg 
varicose veins were asymptomatic.  Further, as noted, on VA 
examination in January 1997, the veteran reported having no 
problems with his right leg varicose veins, and no pertinent 
abnormalities were noted on examination at the time.  Thus, 
the medical evidence has not established that the veteran has 
moderate varicose veins with varicosities of the superficial 
veins below the knees, with symptoms of pain or cramping on 
exertion.  Therefore, the Board finds that the veteran has 
not met the criteria for a compensable evaluation under the 
old schedular criteria of Diagnostic Code 7120.

When the evidence is considered under the revised rating 
criteria of Diagnostic Code 7120, the Board is once again of 
the opinion that the veteran is not entitled to a compensable 
evaluation.  In this regard, the most recent VA examiner 
noted that the veteran's right leg was healed and that he was 
asymptomatic for varicose veins.  There was no indication 
that the veteran had intermittent edema of the extremity or 
aching and fatigue in his leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  Nor has the veteran or his 
representative provided medical evidence that would suggest 
otherwise.  In fact, the veteran told the examiner that he 
has not had any difficulties since his period of service.  
Therefore, the veteran has not met the criteria for an 
increased evaluation and is not entitled to a compensable 
evaluation under the revised rating criteria.

B.  Hemorrhoids

The veteran's hemorrhoids have been assigned a noncompensable 
evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Under that Diagnostic Code a noncompensable evaluation 
is for assignment for mild or moderate external or internal 
hemorrhoids, and a 10 percent evaluation is for assignment 
for external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
for assignment for hemorrhoids, external or internal, with 
persistent bleeding and with 
secondary anemia, or with fissures.  

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the criteria for a compensable evaluation for hemorrhoids 
have not been met.  In this regard, the Board notes that the 
February 2003 VA examiner diagnosed the veteran with 
symptomatic hemorrhoids that occur every other year and last 
for only a few days.  In fact, the examiner observed that the 
veteran had only one very small external hemorrhoid that was 
visible and that there were no internal hemorrhoids.  There 
was no history of thrombosis, fissures, or significant 
bleeding.  Further, while on VA examination in January 1997, 
the examiner noted internal and external hemorrhoids, the 
examiner did not indicate that they were large or thrombotic 
evidencing frequent recurrences.  Nor was there any evidence 
indicating that they were irreducible or that there was 
excessive redundant tissue.  Therefore, the Board finds that 
the veteran has not met the criteria for a compensable 
evaluation for hemorrhoids.

C.  Extraschedular Evaluation 
In reaching these decisions, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected varicose veins or hemorrhoids 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's varicose veins and hemorrhoids.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's varicose veins 
and hemorrhoids under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet App. 218 (1995). 

II.  10 Percent Evaluation for Multiple Noncompensable 
Service-Connected Disabilities

The veteran has also claimed entitlement to a 10 percent 
rating based on his multiple service-connected disabilities, 
which are rated noncompensable.  In this regard, he contends 
that the combined effect of these disabilities significantly 
impacts his ability to obtain and retain gainful employment.

According to 38 C.F.R. § 3.324, whenever a veteran is 
suffering from two or more separate permanent service-
connected disabilities of such character as clearly to 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.

The Board has reviewed the record with respect to the 
veteran's service-connected disabilities and his 
employability, but finds that the evidence does not indicate 
that the veteran's service-connected disabilities are of such 
a nature as to clearly interfere with normal employability.  
Service connection is presently in effect for varicose veins 
in the right leg and for hemorrhoids.  As previously 
discussed, the veteran's varicose veins have been assessed as 
asymptomatic, and his hemorrhoids only present difficulties 
approximately every other year and last only for a week.  The 
February 2003 VA examiner did not suggest that these 
disabilities, alone or in conjunction with one another, 
interfere with the veteran's normal employability.  Nor has 
the veteran or his representative provided evidence that 
would indicate otherwise.

As the record stands, there is no evidence of record 
confirming the veteran's assertions that his service-
connected disabilities are of such character as to clearly 
interfere with normal employability.  Thus, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  In reaching this decision, the Board considered the 
applicability of the benefit of the doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.




ORDER

A compensable evaluation for varicose veins in the right leg 
is denied.

A compensable evaluation for hemorrhoids is denied.

A 10 percent evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324 is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



